Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel L. Stevens on 23 February 2021.

The application has been amended as follows: 

31.    (Currently Amended) A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an enhanced Machine Type Communication (eMTC) user equipment (UE), the one or more processors to configure the UE to, when the instructions are executed:
	receive control information from an evolved NodeB (eNB) on an anchor channel, the anchor channel being in an unlicensed band, the control information comprising a uplink (UL) and downlink (DL) subframe configuration, the control information dependent on:
	whether the UE is configured for adaptive or non-adaptive frequency hopping and,
when the UE is configured for adaptive frequency hopping, whether the UE is configured for listen-before-talk (LBT) adaptive frequency hopping; use the control information to receive reference signals on at least one of the anchor channel or a non-anchor channel, the non-anchor channel being in an unlicensed band; and measure the reference signals for at least one of: radio resource monitoring (RRM) or

	when the reference signals are for the in-sync or out-of-sync measurements, determine from the in-sync or out-of-sync measurements whether an in- or out-of-sync indication is valid and start a counter in response to the valid in- or out-of-sync indication.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463